--------------------------------------------------------------------------------

Exhibit 10.1
 
DEMAND PROMISSORY NOTE
 
$1,000,000 
July 8, 2008

 
 
           FOR VALUE RECEIVED, Nature Vision, Inc., a Minnesota corporation (the
“Company”), promises to pay to Richard Kiphart or his successors or assigns
(“Holder”), ON DEMAND AT ANY TIME AFTER JUNE 30, 2010, at such place as the
Holder of this Note may designate in writing to the Company, the principal sum
of One Million Dollars ($1,000,000), together with simple interest on the unpaid
principal balance from the date of this Note until fully paid at the rate of
fifteen percent (15%) per annum, based on actual days elapsed in a year of 365
days.  Principal and interest are due and payable in lawful money of the United
States of America.
 
           Accrued but unpaid interest is due and payable in monthly
installments, with each installment equal to the amount of interest that accrued
under this Note during the immediately preceding month, commencing on August 1,
2008, and continuing on the first day of each month thereafter until all amounts
owing under this Note have been paid in full.  The first payment due on August
1, 2008 will include all interest accrued from July 1, 2008.
 
This Note is issued in renewal, amendment, replacement, extension and
restatement of that certain Promissory Note dated as of October 19, 2007 in the
original principal balance of $1,000,000 issued by the Company to the Holder
(the “Prior Note”).
 
This Note may be fully or partially prepaid at any time during the term of this
Note without penalty or premium.  Any prepayment shall be applied first to
accrued but unpaid interest and the remainder to principal.
 
           The Company waives presentment, dishonor, protest, demand, diligence,
notice of protest, notice of demand, notice of dishonor, notice of nonpayment,
and any other notice of any kind otherwise required by law in connection with
the delivery, acceptance, performance, default, enforcement or collection of
this Note and expressly agrees that this Note, or any payment hereunder, may be
extended or subordinated (by forbearance or otherwise) at any time, without in
any way affecting the liability of the Company.
 
           The Company agrees to pay on demand all reasonable costs of
collecting or enforcing payment under this Note, including attorney fees and
legal expenses, whether through courts of original jurisdiction, courts of
appellate jurisdiction, or bankruptcy courts, or through other legal
proceedings.
 
           This Note may not be amended or modified, nor shall any waiver of any
provision hereof be effective, except only by an instrument in writing signed by
the party against whom enforcement of any amendment, modification, or waiver is
sought.  This Note shall be governed by and construed according to the laws of
the State of Minnesota without regard to conflicts of laws principles.
 

  NATURE VISION, INC.                   By:       Its:    

 
 

--------------------------------------------------------------------------------